IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WARREN HINTON,
Plaintiff,
v. Civil Action No. 3:19cv178
MIDLOTHIAN KROGER, et al.,

Defendants.
MEMORANDUM OPINION
This matter comes before the Court on Defendants Midlothian Kroger, Kroger Grocery
Store at 14101 Midlothian Turnpike, Kroger Limited Partnership I, and The Kroger Company’s
(collectively, “Kroger”) Partial Motion to Dismiss Plaintiff's Amended Complaint (the “Partial
Motion to Dismiss”). (ECF No. 10.) Plaintiff Warren Hinton responded in opposition (the
“Opposition”), (ECF No. 13), and Kroger replied, (ECF No. 14). This matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. The
Court exercises jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).! For the reasons that follow, the

Court will grant the Partial Motion to Dismiss in part and deny it in part.

 

! “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). Hinton is a citizen of Virginia,
Kroger Limited Partnership I, which as explained below, constitutes the only remaining
defendant, is a citizen of Ohio, and the Complaint alleges damages exceeding $75,000.
I. Factual and Procedural Background

A. Procedural Background

Hinton first filed this action in the Circuit Court for the City of Richmond, Virginia. (See
State Court Complaint, Ex. 3, ECF No. 1-3.) Kroger timely removed the case to this Court.
(Notice of Removal, ECF No. 1.) After removal and with leave of this Court, Hinton filed the
Amended Complaint. (See ECF Nos. 8, 9.) Kroger filed the Partial Motion to Dismiss pursuant
to Federal Rule of Civil Procedure 12(b)(6), (ECF No. 12) and, on the same day, its Answer,
(ECF No. 11). Hinton responded to the Partial Motion to Dismiss and Kroger replied.

B. Factual Background?

On March 1, 2017, Hinton entered the Kroger grocery store at 14101 Midlothian
Turnpike, Midlothian, Virginia 23113. While in the store, Hinton allegedly fell to the ground
when a floor mat slipped from under him “due to the insufficient traction on the bottom of the
mat.” (Am. Compl. J 12.) Hinton consequently suffered “serious and permanent injuries”
causing lost wages, pain and suffering, and loss of enjoyment of life. (/d. § 16.) Hinton brings
two causes of action against Kroger: (1) negligence, in which he includes allegations of
Kroger’s “recklessness, gross negligence, and/or negligence,” (id.); and, (2) public nuisance. He
seeks $400,000.00 in compensatory damages, his costs expended in this action, and prejudgment

interest.

 

2 Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6). For the purposes of a Rule 12(b)(6) Motion to Dismiss, “a
court ‘must accept as true all of the factual allegations contained in the complaint’ and ‘draw all
reasonable inferences in favor of the plaintiff.’” Kensington Volunteer Fire Dep’t, Inc. v.
Montgomery Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (quoting E.J) du Pont de Nemours &
Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011)).

2
Il. Standard of Review: Rule 12(b)(6) Standard

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). This analysis is context-specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,
588 F.3d at 193 (citation omitted). The Court must assume all well-pleaded factual allegations to
be true and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly
give rise to an entitlement to relief.” Iqbal, 556 U.S. at 676-79; see also Kensington Volunteer
Fire Dep't, Inc., 684 F.3d at 467 (finding that the court in deciding a Rule 12(b)(6) motion to

dismiss “‘must accept as true all of the factual allegations contained in the complaint’ and ‘draw
all reasonable inferences in favor of the plaintiff” (quoting E.J. du Pont de Nemours & Co. v.
Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011))).
Ill. Analysis

The Court must first address which Kroger entity should remain in this personal injury
case as the correct defendant. The Court will then speak to the heart of this motion: whether
Hinton’s claims of gross negligence in Count I and his public nuisance claim in Count II may
proceed.

A. Kroger Limited Partnership I is the Proper Defendant

Both Hinton and Kroger maintain that Kroger Limited Partnership I constitutes the owner
or occupier of the Kroger store where Hinton fell. Based on the record before it, the Court sees
no reason to find otherwise. Under Virginia law, the “owner or occupier of real property owes to
an invitee the duty” of reasonable care at issue in a premises liability case. Gauldin v. Va. Winn-
Dixie, Inc., 370 F.2d 167, 169 (4th Cir. 1966). Indeed, before Kroger removed the case to this
Court, Hinton and Kroger stipulated to nonsuit of this matter as to the following parties:
Midlothian Kroger; Kroger Grocery Store at 14101 Midlothian Turnpike; and, The Kroger
Company. But, Defendants removed the case before the Circuit Court for the City of Richmond
endorsed the stipulation of nonsuit. As such, the Court will dismiss the other defendants and
leave Kroger Limited Partnership I as the sole defendant in this matter.

B. Hinton’s Negligence Claim May Proceed

In the Amended Complaint, Hinton’s first count, captioned “Negligence,” alleges
“recklessness, gross negligence and/or negligence” based on Kroger having left the mat
unsecured on the floor with insufficient traction. (Am. Compl. J 16.) In its Partial Motion to

Dismiss, Kroger contends that Hinton “alleges that Kroger was grossly negligent, but fails to
plead facts supporting that heightened degree of negligence.” (Mem. Supp. Partial Mot. Dismiss
3.) Kroger does not, however, dispute that Hinton properly pleads a case for simple negligence.
(/d. (“. .. Kroger is not asking this Court to dismiss simple negligence.”).)

Under Virginia law, the three levels of negligence—simple,’ gross,’ and willful and
wanton°—‘do not represent separate claims or theories of liability." Wilby v. Gostel, 578
S.E.2d 796, 800-01 (Va. 2003). Instead, the three levels identify the different burdens of proof a
plaintiff must meet. /d. at 801; see Knight v. Moore, 18 S.E.2d 266, 270 (Va. 1942). Based on
the evidence presented, the finder of fact determines the appropriate level of negligence after the
parties have conducted discovery, on a motion for summary judgment, or during trial. fd.

At this stage, the Court may not weigh evidence but must view the Amended Complaint
in the light most favorable to Hinton. Because Kroger concedes that Hinton properly pleads a

simple negligence claim, the Court will allow all three levels of negligence to proceed.

 

3 Simple negligence constitutes the failure to use ordinary care to avoid injury to others.
Wilby v. Gostel, 578 S.E.2d 796, 801 (Va. 2003) (quoting Harris v. Harman, 486 S.E.2d 99,
101 (Va. 1997)).

4“Gross negligence . . . shocks fair-minded people” in its “complete[] . . . neglect[]” of
others’ safety. Wilby, 578 S.E.2d at 801 (quoting Harris, 486 S.E.2d at 101).

5 Willful and wanton negligence involves a conscious disregard of the safety of another
or “acting with reckless indifference to the consequences, with the defendant aware . . . that his
conduct probably would cause injury to another.” Wilby, 578 S.E.2d at 801 (quoting Harris, 486
S.E.2d at 101).

6 In its Partial Motion to Dismiss, Kroger seems to conflate the three levels of negligence
under Virginia law. In Count I of the Amended Complaint, Hinton raises all three levels of
negligence. By contrast, Kroger addresses only simple negligence—which Kroger does not seek
to dismiss—and gross negligence—which it seeks to dismiss. Kroger also mentions “reckless
indifference,” an element of willful and wanton negligence, in its discussion of gross negligence.
(Mem. Supp. Partial Mot. Dismiss 3.) Because the Court will allow the negligence claim to
proceed, it need not discuss any additional arguments from Kroger.

5
Accordingly, the Court will deny Kroger’s Partial Motion to Dismiss as to Count I of the
Amended Complaint.

Cc. Hinton Has Not Stated a Plausible Nuisance Claim

While neither Hinton nor Kroger clearly identify whether Count II operates as a nuisance
claim under a public or private theory of nuisance, this is of no moment. Hinton does not state a
legally cognizable claim in nuisance under either theory. Under public nuisance, Hinton’s
Amended Complaint fails to plead a necessary element—that his injury constituted a special or
peculiar injury—that Virginia law requires for an individual plaintiff to maintain a public
nuisance claim. Under private nuisance, Hinton’s claim falters because he has no property right
in the use or enjoyment of the Kroger store where he fell, meaning that his claim falls outside the
scope of private nuisance jurisprudence.

1. Hinton Cannot State a Public Nuisance Claim

Under Virginia law, a private person generally cannot maintain a cause of action in
public nuisance. Fugate v. Carter, 144 S.E. 483, 484 (Va. 1928) (quoting Bowe v. Scoit, 75 S.E.
123, 123 (Va. 1912)). “[T]he term nuisance . . . extends to everything that endangers life or
health, gives offense to the senses, violates the laws of decency, or obstructs the reasonable and
comfortable use of property.” Bragg v. Ives, 140 S.E. 656, 660 (Va. 1927) (citation omitted). A
public nuisance is a nuisance “that is a danger to the public.” Taylor v. City of Charlottesville,
397 S.E.2d 832, 835 (Va. 1990). Virginia law generally enjoins private parties from sustaining
individual causes of action for public nuisance under the theory that Virginia itself must indict
the creator of such a nuisance on behalf of the widely affected community. See VA. CODE ANN.
§ 48-1 et seg.; Crown Cent. Petroleum Corp. v. Webb's Oil Corp., No. 94-1053-R, 1996 U.S.

Dist. LEXIS 2185, at *6 (W.D. Va. Jan. 18, 1996); Jordan v. Commonwealth, 549 §.E.2d 621,
623 (Va. Ct. App. 2001); 5 KENT SINCLAIR, SINCLAIR ON VA. REMEDIES § 65-1 (LexisNexis
Matthew Bender 2018). Only when a plaintiff can prove a “special or peculiar” injury, different
in kind from that sustained by the community at large, may he or she maintain a public nuisance
action. Fugate, 144 S.E. at 484 (stating that the injury “must be direct and not purely
consequential, and must be different in kind, and not merely in degree, from that sustained by the
community at large.”) (emphasis in original) (quoting Bowe, 75 S.E. at 123).

Hinton’s public nuisance claim fails because Hinton as a private plaintiff, cannot show
the “special or peculiar” injury necessary to undergird a public nuisance cause of action. See id.
To state a public nuisance claim, Hinton must prove that his injury was different in kind from
that sustained by the whole community. See id. at 483-84 (stating that a garage built in public
road constituted a public nuisance for which the individual plaintiff could maintain a cause of
action because the plaintiff lost access to his property); see also Taylor, 397 S.E.2d at 834-36.’
Unlike accidental death in a hazardous area without signage or an individual’s inability to reach
his property because of a garage built in a public road, Hinton’s alleged injuries, which arose
from his slip and fall, do not rise to the “special or peculiar” harm necessary to maintain a public
nuisance cause of action under Virginia law. See Adams v. Star Enter., 51 F.3d 417, 422 (4th
Cir. 1995) (“mere fear . . [does] not make out a cause of action for nuisance under Virginia
law”); Bragg, 140 S.E. at 660 (“The annoyance complained of must be something real,

substantial and tangible . . . [and] naturally productive of actual physical discomfort”); Fugate,

 

’ Taylor represents the quintessential public nuisance case brought by a private plaintiff:
a special or peculiar individual harm—death—tesulting from a situation created by a
municipality when the municipality negligently failed to mark a road hazard. Taylor, 397 S.E.2d
at 834-36; see Va. Remedies § 65-1.
144 S.E. at 484. Lacking a direct, “special or peculiar” injury, Hinton’s public nuisance claim
cannot stand.® See Fugate, 144 S.E. at 484.
2. Hinton Cannot State a Private Nuisance Claim?

The traditional definition of private nuisance involves an individual’s use of his or her
property in a manner that “unreasonably interferes with the use and enjoyment of another’s
property.”!° City of Newport News v. Hertzler, 221 S.E.2d 146, 150 (Va. 1976) (citation
omitted). For example, private landowners may sue a neighboring factory under a private
nuisance theory for emitting noise and vibration that diminishes their property value, physically
damages their property, and inhibits their sleep.'! See Bowers v. Westvaco Corp., 419 S.E.2d

661, 663-66 (Va. 1992).

 

8 Hinton cites one case supporting his proposition that a slippery floor mat constitutes a
public nuisance: Lee v. Lowes Home Centers, LLC, Case No. CL15000437-00 (Southampton
Cty. Cir. Ct. 2015). (Pl.’s Opp. Partial Mot. Dismiss 4, ECF No. 13.) In that case, the plaintiff
tripped over a pile of lumber on the floor of a store. (See id. Ex. 1, Compl., Lee v. Lowes Home
Cirs., LLC, Case No. CL15000437-00 (Southampton Cty. Cir. Ct. 2015), ECF No. 13-1.) The
Circuit Court for Southampton County issued an order allowing the private plaintiff's public
nuisance claim to proceed without issuing an accompanying memorandum opinion. (See id. Ex.
3, Order, Lee v. Lowes Home Ctrs., LLC, Case No. CL15000437-00 (Southampton Cty. Cir. Ct.
Dec. 10, 2015), ECF No. 13-3.) In the absence of any legal discussion in Lee, or any mandatory
or persuasive authority supporting Hinton’s public nuisance claim, this Court declines to
follow Lee.

* Although neither party overtly briefed this case as a private nuisance claim, the Court
addresses it in the alternative because both parties relied on private nuisance cases or raised
private nuisance issues when discussing Hinton’s claim at bar.

10 Substances such as “smoke, cinders, dust, noise, offensive odors, or noxious gases”
may support a private nuisance cause of action. Bowers, 419 S.E.2d at 667 (quoting Nat]
Energy Corp. v. O’Quinn, 286 S.E.2d 181, 182 (Va. 1982)).

't Some nuisances, such as a garage built in the middle of a public street, are both public
and private in nature, and private individuals—who cannot reach their property because of the
garage—may sue to enjoin such a nuisance, or for damages to compensate for personal injury or
property damage suffered therefrom. See Fugate, 144 S.E. at 484.

8
Virginia law allows a private plaintiff to bring a private nuisance claim, so Hinton would
not face the same threshold bar applicable to a public nuisance theory. His claim, nevertheless,
suffers from two fatal flaws under a private nuisance theory. First, Hinton enjoys no property
right in the “use and enjoyment” of the Kroger store where he fell. See Hertzler, 221 S.E.2d at
150. Although “an occupant’s right to [the] use and enjoyment of land is to be broadly
construed,” Adams, 51 F.3d at 422 (citation omitted), neither Hinton nor Kroger have identified
any authority establishing such a right in the property of another. Rather, when a property owner
allows invitees onto his or her private land and an invitee becomes injured, courts apply premises
liability to the invitee’s negligence claim, such as that alleged in Count I of Hinton’s Amended
Complaint. See Gauldin v. Va. Winn-Dixie, Inc., 370 F.2d 167, 169 (4th Cir. 1966) (“... [AJn
owner or occupier of real property owes to an invitee the duty to exercise reasonable care to
make the premises safe.”).

Second, the nature of the harm Hinton allegedly suffered does not correlate with the type
of harm envisioned by Virginia private nuisance law. Specifically, a slip and fall in a grocery
store cannot equate to the harm suffered by a property owner when “smoke, cinders, dust, noise,
offensive odors, or noxious gases” hinders the owner’s enjoyment of his or her own property.
See Bowers, 419 S.E.2d at 667. Further, the United States Court of Appeals for the Fourth
Circuit has found “no Virginia case permitting recovery for a private nuisance which is not
visible or otherwise capable of physical detection from the plaintiff's property.” Adams, 51 F.3d
at 423. For these reasons, the Court will dismiss Hinton’s nuisance claim under both a public

and private nuisance theory.
IV. Conclusion
For the foregoing reasons, the Court will grant in part and deny in part Kroger’s Partial
Motion to Dismiss. (ECF No. 10.)

An appropriate order shall issue.

Wi Z

M. Habba Ldyck
United States District Judge

Date: B/2%/ 2019

Richmond, Virginia

10
